EXHIBIT CHEMED CORPORATION SENIOR EXECUTIVE SEVERANCE POLICY AS AMENDED JULY 9, 2009 Chemed Corporation hereby establishes the Chemed Corporation Senior Executive Severance Policy (“the Policy”). 1.PARTICIPATION.Participants in the Policy shall consist of those officers designated from time to time on Attachment A to this Policy by the Compensation/Incentive Committee of the Board of Directors, as may be approved by the Board of Directors.The Compensation/Incentive Committee and/or the Board shall have the ability to add or remove Participants at its discretion. 2.TERMINATION OF EMPLOYMENT. §2.1Termination of Employment.The employment of a Participant shall terminate upon the occurrence of any of the following: (a)The death of the Participant; (b)The termination of the Participant's employment due to the Participant's disability pursuant to §2.2; (c)The termination by the Company of the Participant's employment for Cause pursuant to §2.3; (d)The retirement of the Participant under a retirement plan of the Company; or (e)The resignation of the Participant. The termination by the Company of the
